Citation Nr: 0028146	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  96-43 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (or 
PTSD).  

2.  Entitlement to service connection residual wounds of the 
arms, legs and back.


WITNESS AT HEARING ON APPEAL

The veteran, his wife, and his counselor


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel

INTRODUCTION

The veteran had active duty from August 1968 to July 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the San Diego, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") was known as the United States 
Court of Veterans Appeals prior to March 1, 1999. 

On February 17, 2000, the veteran was afforded a personal 
hearing before a Veterans Law Judge (formerly know as Member 
of the Board).  At that time, the veteran submitted a written 
statement wherein he waived RO consideration of additional 
evidence submitted at the hearing.  


FINDINGS OF FACT

1.  The veteran's military occupational specialty was Field 
Artillery Radar Operator.  

2.  The veteran participated in nine operations, with a 
reinforcement division of the Marines, while serving in the 
Republic of Vietnam. 

3.  The veteran was engaged in combat.

4.  The veteran's treating clinician testified that the 
veteran's current post-traumatic stress disorder is as a 
result of his combat experience during military service.  

5.  The veteran has a current diagnoses of post-traumatic 
stress disorder attributable to combat incidents in military 
service.

6.  The veteran testified that he incurred scars on his arms, 
legs and back as a result of wounds incurred in combat during 
service.

7.  The veteran has presented competent lay observations as 
evidence of a nexus between his present residuals combat 
wounds and post-service symptomatology, in the form of scars. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, 
post-traumatic stress disorder was incurred in military 
service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (1996 & 2000).  

2.  The claim of entitlement to service connection for 
residuals of wounds of the arms, legs and back is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reveal the following.  In a July 1, 
1969 treatment record, it was noted that the veteran wished 
to have a neuropsychiatric consultation, and that he felt 
that "things" just were not right.  It was noted that the 
veteran did not wish to discuss it (with his superiors), and 
that he had had a 2 month run, but had been on mess duty.  It 
was noted that the veteran would be going to Okinawa in one 
month.  The examiner noted that the veteran was alert and 
oriented and cooperative. 

On May 5, 1971, the veteran requested a psychiatric 
consultation.  The provisional diagnosis was conscientious 
objector.  On May 11, 1971, the veteran underwent a 
psychiatric examination.  Under recent history, it was noted 
that the veteran's beliefs against violence and killing were 
evidenced over 2 years prior.  He refused to be involved in 
combat duty and served in mess duty instead.  His record in 
the service had been over all quite good, and he had over 3 
years of service.  It was noted that recently, on the rifle 
range he was upset by having to shoot at silhouettes and that 
that incident led him to file for a conscious objector 
status.  The examiner noted that the veteran hoped to finish 
his time in the service but with duties not involving 
weapons.  Mental status examination revealed that the veteran 
was cooperative, in good contact and showed no evidence of 
psychosis, thought disorder or disabling neurosis.  He was 
sincere in his beliefs.  In the impression section, the 
examiner wrote that he felt that the veteran was sincere in 
his beliefs against killing.  His request for conscientious 
objector status was not an attempt to avoid responsibility.  
The examiner recommended that the veteran be transferred to 
some position where he would not be directly involved with 
weapons.  On separation examination in April 1972, the 
veteran, no psychiatric disorder was noted.  

Also, service medical records are silent for treatment of 
shrapnel, gunshot wounds, or scarring therein.  The veteran 
was clinically evaluated as abnormal for identifying body 
marks, scars, and tattoos, upon service separation 
examination in April 1972; as a vaccination scar on the upper 
let arm was identified.  

The veteran's service records reveal that he had over a year 
of foreign and/or sea service.  The veteran received the 
National Defense Service Medal, Vietnam Service Medal, 
Vietnam Cross of Gallantry, a Meritorious Unit Citation, and 
Meritorious Mast.  The veteran's specialty in service was 
Field Artillery Radar Operator.  His service records also 
show that the veteran participated in nine operations, with a 
reinforcement division of the Marines, in support of the 
Republic of Vietnam.  Of record is a detailed history of the 
veteran's unit.  The history shows an account of what the 
unit did, in diary form, in July 1969 and August 1969.  
Therein, the veteran's Battery, HQ, was mentioned several 
times in the diary, and it participated in the missions and 
operations described.  For example, it was noted that on July 
30, 1969, HQ battery departed for Dong Ha. 

In May 1988, the veteran was hospitalized privately for 
alcoholism and "post Vietnam stress syndrome."  It was 
noted that the veteran admitted to feelings of terror and 
anger in his dreams, and that he had recurring nightmares 
about Vietnam.  In June 1988, the veteran received private 
recovery treatment, and the discharge diagnosis was alcohol 
dependency, in remission.  

On August 14, 1991, the veteran was hospitalized privately, 
with his chief complaint being withdrawal from alcohol  One 
impression was chronic alcohol abuse with acute intoxication, 
withdrawing.  Another impression given during his stay 
included chronic alcohol abuse with resolving acute 
intoxication and recent severe abuse.  

From August 16, 1991 to September 13, 1991, the veteran 
underwent private recovery for continuous alcohol dependence.  
Included in the treatment notes, on a September 13, 1991 
report, was a section on "Vietnam Issues."  Therein it was 
noted that the veteran had met with a representative from the 
Vet Center to explore his Vietnam issues and how those issues 
affected the veteran's life in a negative manner.  

On March 18, 1992, the veteran received VA outpatient 
treatment.  He reported having thoughts of killing people, 
and that he drank to stop the pain.  He reported having 
nightmares about ambushes in Vietnam, and surviving Vietnam.  
The diagnosis was PTSD and alcohol dependence.  On March 25, 
1992, the veteran underwent psychological evaluation at VA.  
He again reported that he had dreams about experiences in 
Vietnam and, as a result, got little sleep.  He felt uneasy 
in crowds, and he reported having difficulty controlling his 
temper.  

On November 17, 1995, the veteran underwent VA examination 
for post-traumatic stress disorder.  Regarding his military 
life, the veteran reported that he served in Vietnam and went 
on many search and destroy missions, lost many friends and 
had horrifying experiences that he really had a hard time 
remembering.  The examiner noted that the veteran basically 
had a very difficult time giving a coherent history because 
of his acute alcohol intoxication and acute Cannabis 
intoxication during the interview.  Regarding events in the 
war zone, the veteran stated that, to the best of his 
recollection, he got to Vietnam in 1969.  He was not sure how 
long he was there.  He was rapidly introduced to Opium and to 
Heroin in order to handle his high levels of fear and 
anxiety.  He stated that while  in Vietnam he was connected 
with the United States Marine Corps Headquarters Company 12th 
Marines ICOR.  He stated that he served near the Dong Hoi 
region, Quang Tn, the DMZ, Monkey Mountain  and Signal Hill.  
He stated that he was not ever credited with having been 
wounded but stated that he had some sulfur wounds on his body 
and some other nicks and scrapes for which he never got 
credit.  He stated  that he did mine sweeps on a daily basis.  
He stated, "I saw guys get blown up everyday, losing their 
feet and their faces."  He did a little bit of body bag 
work.  Again, he stated that he went on search and destroy 
meetings, and that "we were only 4 of 95 that came back."  
His primary military occupational specialty apparently was 
radar operator but the veteran stated he did everything.  

However, the examiner noted that the veteran was extremely 
vague about his Vietnam experiences, and the examiner said he 
could not pin the veteran down to exactly what happened and 
"where, and when."  The examiner noted that the veteran 
said things like "men died in my arms;" and "I lost a lot 
of good friends over there."  The examiner noted that, 
unfortunately, the veteran gave his history with an extremely 
strong alcoholic breath and was clearly alcohol intoxicated, 
and intoxicated as a result of Cannabis smoked prior to the 
interview.  The examiner stated that "all of this, as you 
know, tends to invalidate much of what can be gleaned from 
this report." 

The examiner noted that, in essence, after leaving the 
service the veteran's life had been chaos marked by 18 years 
of Heroin addition, prostate specific antigen, Cocaine abuse, 
Marijuana, LSD, PCP.  He had been an alcoholic for many years 
and continued to be an alcoholic.  He had never worked in his 
life according to his testimony.  The veteran stated that he 
was very lucky to have a very wealthy family supporting him.  

The veteran complained about physical symptoms regarding 
other ailments.  He also indicated that he used marijuana and 
drank alcohol on a daily basis.  The veteran reported that he 
used Valium as medication in order to sleep.  He asserted 
that the Marine Corps had "screwed" him over.  Subjective 
complaints included, difficulty sleeping.  The veteran denied 
having nightmares, and he did not report any flashbacks or 
intrusive thoughts.  The remainder of the subjective 
complaints are not reported here by the Board.  But, it is 
noted that the examiner stated that the only symptoms he 
could clearly glean that had any sense of validity to them at 
that point, because of the veteran's intoxicated state, were 
hypervigilance and increased startle reaction, and a tendency 
to remain at home and certainly dysthymia.

Objective findings revealed that the veteran was 
approximately 10 minutes late for the interview and was 
accompanied by the man with whom he shared an apartment.  He 
wore a flak jacket over a T-shirt over short white shorts.  
He  had male-patterned balding and had a massive mustache and 
goatee.  He was clean shaven otherwise.  He seemed to be neat 
and clean, however, he had strong alcoholic breath that 
smelled like vodka.  The examiner suggested that the veteran 
give him the date without looking at his watch and he 
proceeded to look at his watch and produced the correct date.  
He was obviously intoxicated.  He had on sunglasses.  He 
thought that Carter was president and had no idea who was 
vice president or Governor.  The examiner noted that the 
veteran was seething with anger and rage.  One or two 
occasions he opened the door because people were talking down 
the hall and he was angry that they were disturbing  him.  He 
repeatedly said such things as "I don't want to be locked up 
or medicated."  He was generally agitated, contentious and 
abrasive.  He did not become violent or out of control.  When 
asked to name the presidents backwards he could name none.  
He could not do serial sevens.  He could do serial threes 
marginally.  The opposite of northwest was southeast.  The 
examiner noted that the veteran's fund of knowledge was 
extremely poor and clearly it would appear that he had taken 
in little or no new information since high school.  He was 
able to abstract proverbs, however.  His affect was angry but 
not flat.  His mood was  agitated and dysthymic.  His memory 
was poor both for recent and distant events.  His judgment 
and insight were clearly massively impaired by his 
intoxicated state, according to the examiner.  His I.Q. was 
in the average range.  He spoke in gruff terms.  He 
maintained poor eye contact.  

The examiner stated that, in general, the veteran's manner 
was that of an irascible, contentious, angry alcoholic man 
that one might meet in a bar who would argue the opposite 
point of any statement made to him.  He continued to get in 
fights and enjoy fighting, and reportedly told the examiner 
that he would like to be killed in a fight.  The veteran 
stated that he only left the house to go to the liquor store.  
The examiner stated that the mental status examination, for 
what it was worth, revealed an extremely disturbed, agitated, 
low-functioning man who was clearly locked in chemical 
dependency problems, rage and dwelling on the past.  

The examiner stated: 

I saw no absolute evidence of schizophrenia or bipolar 
disorder, and I was unable to make an absolute diagnosis 
of post-traumatic stress disorder due to the factors 
noted above.  He was generally paranoid, distrustful and 
angry.  I do not feel he has a major psychotic process, 
but rather I think his main problem is at this time 
chemical dependency and unresolved rage, anger that have 
existed since childhood as noted in the narrative above.  
The veteran was quite adamant that he could manage his 
money if he had any.  "I do not want a conservator, I 
do not need one." 

The examiner further opined that diagnostic testing was not 
indicated at the time since the examiner felt that the 
veteran would not be able to meaningfully complete it until 
he chose to discontinue alcohol and the other intoxicants 
that he was currently using (Valium and Cannabis). 

The diagnoses were:  Axis I, Alcohol intoxication, acute; 
Alcohol dependency ongoing, Cannabis intoxication acute and 
chronic, and ongoing, Valium dependency 20 milligrams at 
bedtime, status post Heroin addiction x18 years in remission, 
allegedly x20 years, status post polysubstance abuse 
including Cocaine, Methamphetamine, Lysergic Acid 
Diethylamide, Phenecyclidine and others, elements of post-
traumatic stress disorder were reported but due to his 
current acute state of intoxication a definitive diagnosis of 
that condition cannot be established; Axis II, mixed 
personality disorder with passive-aggressive, antisocial, 
paranoid and borderline features; Axis III, status post 
cancerous polyps of the colon by history. Hepatitis C had 
been reported, possible cirrhosis of the liver, hiatal hernia 
was reported, and low back pain was reported; Axis IV, 
current level of psychosocial stressors, Code 4, severe 
(chronic unemployment, poverty, reported physical illness and 
chronic addiction to Cannabis and alcohol ongoing, and a past 
history of an extensive 18 year history of Heroin 
dependency); and Axis V, current level of psychosocial 
functioning, current global assessment of functioning 40, 
last year at this time 40.

An undated private medical record from Cook Council on 
Alcohol and Drugs reveals that the veteran was counseled for 
alcohol abuse and drinking and driving.  

In his December 1995 application for benefits, the veteran 
indicated that he had wounds of the arms and the back.  

On April 29, 1996, the RO issued a Memorandum decision, which 
included a "Formal Finding of Unavailability of Service 
Records."  The RO determined that the veteran's service 
records were not available.  In this regard, the Board points 
out that included in the claims folder are at least some of 
the veteran's service medical records, as cited to at the 
opening of this discussion.  

In an April 29, 1996 rating decision, entitlement to service 
connection for PTSD, a psychiatric condition, and for wounds 
of the arms, legs and back were denied.  The veteran was 
notified of the same in May 1996.  In a May 1996 rating 
decision, the same determinations were made.  In June 1996, 
the veteran filed a notice of disagreement with all three 
issues.  In July 1996, the RO issued a Statement of the Case.  
The veteran submitted a substantive appeal in October 1996.  

In an April 1998 note, the RO in New Jersey indicated that 
they had no treatment records available for the veteran; 
although the veteran indicated that he had been treated 
there.  

September 1998 VA records show that he veteran was treated 
with counseling on an outpatient basis. 

From October 9, 1998 to October 27, 1998 the veteran was 
hospitalized for his psychiatric disorder and alcohol 
dependence.  The corresponding treatment records are in the 
claims folder, but are not here discussed in detail.  The 
hospital report noted that the principle diagnoses upon 
hospital discharge included Axis I. Alcohol dependence, 
continuous, and post-traumatic stress disorder; Axis IV, 
severe, poor social support, homeless, and unemployed; and 
Axis V, global assessment of function, 60 on discharge.  

A November 1998 Social Services record noted that the 
veteran's diagnosis was post-traumatic stress disorder, and 
that the onset of his incapacity was August 1, 1972.  A 
November 16, 1998 note written by a VA physician indicated 
that the veteran had post-traumatic stress disorder, that he 
was 100 percent disabled, and that he was unable to work.  

In December 1998, the veteran's social worker from the Vet 
Center wrote a letter on his behalf.  Regarding the veteran's 
Vietnam experience, the veteran reported having nightmares, 
poor sleep, intensive thoughts, anger, and hyervigilance.  It 
was noted that the veteran encountered rocketry fire and 
ambushes while in Vietnam.  He witnessed men being wounded 
and killed.  The social worker noted that the veteran was so 
traumatized by his experience that he began using marijuana 
and heroin to deal with those incidents.  The social worker 
noted that the veteran lead a marginal life at best, and that 
he suffered from post-traumatic stress disorder.  

In a February 1999 deferred rating decision, the RO noted 
that he veteran's inservice stressors had not been verified, 
and that his service medical records noted that the veteran 
had not been involved in combat because he was a 
conscientious objector.  

In March 1999, the veteran submitted a 5 page statement 
regarding his inservice stressors, and his experience in 
Vietnam.  The veteran indicated that he was scared for his 
life the moment he arrived in Da Nang, as he knew that he 
could be killed at any moment.  He took that attitude that he 
had to kill first in order to survive the next 13 months.  He 
experienced three separate attacks from AK-47 being fired in 
his direction, during his journey to Dong Ha.  He indicated 
that he had to perform hazardous "minesweep" duties, and 
guard duty.  While in Dong Ha, the veteran stated that they 
were assaulted mostly from air attacks.  When the sirens went 
off warning them of the attacks, the veteran said he was 
scared for his life.  The veteran described a combat incident 
wherein he fired his weapon in the direction of everyone 
else, and thereafter he witnessed a comrade who had been shot 
in the chest, and another who was injured in the right arm.  
He also witnessed an enemy who had been killed in action.  
The veteran reported that he had thoughts about the reasons 
for killing the enemy and what he was doing there.  The 
veteran stated that he was assigned to mess duty as 
punishment for a violation, and that he was never placed on 
mess duty because he refused any combat duties.  The veteran 
reported that, two years after his tour of duty he 
experienced his first flashback of events that occurred in 
combat.  This flashback occurred when he attempted to 
complete rifle qualification.  The veteran could not bring 
himself to kill again, so he requested conscientious objector 
status.  The veteran indicated that he had been plagued by 
the horror of Vietnam for 30 years.  

In May 1999, the Navy sent correspondence to VA.  Therein it 
was noted that a search of the unit diaries from May 11, 1969 
to July 15, 1969, showed two casualties, one with a broken 
right arm and leg, and the other with a back injury.  A copy 
of the unit diary was attached.  The Navy also stated that 
the veteran's records showed his primary duty was Field 
Artillery Radar Operator.  It was noted that the veteran 
should submit further details for more adequate research.  As 
mentioned earlier by the Board, further research resulted in 
a full history of the veteran's unit, in diary form.  

In December 1999, the veteran submitted another statement 
wherein specifically stated the names of several comrades 
with whom he served, and he further described his experience 
in Vietnam with sniper fire and sirens warning of incoming 
rounds.  The veteran described his current treatment with the 
Vet Center.  

On February 17, 2000, the veteran testified at a personal 
hearing before a Veterans Law Judge.  The veteran's therapist 
also testified on the veteran's behalf.  The veteran stated 
that the first time he saw a psychiatrist in service was in 
July 1969.  He reiterated that, at that time he felt bad 
about killing the enemy, but that it was not until two years 
later that he filed for conscience objective status when in 
North Carolina.  

The veteran's therapist indicated that he was the veteran's 
primary therapist at the Vet Center.  The therapist indicated 
that he was an employee of the VA, and that he worked in the 
Readjustment Counseling Services.  The therapist indicated 
that he had been working with the veteran for 2 years, and 
that prior to that time, the veteran had been diagnosed with 
post-truamatic stress disorder by other Vet Center 
counselors; and that a team psychiatrist had also diagnosed 
him as having severe and chronic post-truamatic stress 
disorder.  The therapist testified that the veteran was 
encumbered by intrusive thoughts of his service related 
activity, and that he was socially isolative.  The therapist 
pointed out that, even though the veteran did not have a 
combat ribbon, he had a combat history with a combat unit.  
The therapist opined that the combat events during the 
veteran's military service were precipitating factors of the 
veteran's post-traumatic stress disorder.  The veteran's 
therapist talked about the veteran's unit's operations and 
the history provided for the record.  Part of the history was 
read into the record, and the therapist commented on location 
of the missions, and the type of surveillance that was done; 
including those killed in action.  

The veteran testified that, since his return from Vietnam, he 
had consistent problems with alcohol dependence, extreme 
violent outbursts of anger, and intrusive thoughts of 
service.  The veteran indicated that he participated in 
therapy on a weekly basis, and that he took medication.  A 
copy of the medications taken by the veteran, via a 
prescription record, was submitted for the record.  The 
veteran testified that he was unable to hold a job.  

With regard to wounds on his arms and back, the veteran 
testified that he got white phosphorous burns on his arm, and 
that he had a scar on his thumb from where he had been hit 
with a piece of shrapnel.  The veteran stated that he had 3 
scars on his back that came from shrapnel wounds as well.  He 
testified that all wounds occurred at Dong Hau from 
electrical fire and rockets.  


Service Connection

The threshold question to be answered is whether the veteran 
has presented evidence sufficient to justify a belief by a 
fair and impartial individual that his claim is well-
grounded; that is, a claim which is plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Chelte v. Brown, 
10 Vet. App. 268, 270 (1997) (citing Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990)).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see also 
Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well-grounded claim set forth in 
Caluza, supra).  

The second and third Caluza elements can be satisfied under 
38 C.F.R. 3.303(b) by (a) evidence that the condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  38 C.F.R. 3.303(b); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).  For the purpose 
of determining whether a claim is well grounded, the 
credibility of the evidence in support of the claim must be 
presumed.  Robinette v Brown, 8 Vet. App. 69, 75 (1995).  
More recently, the Court issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2000).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2000).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, campaign, or 
expedition, satisfactory lay or other evidence that an injury 
or disease was incurred or aggravated by such service will be 
accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service, even though there is no official 
record of such incurrence or aggravation.  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d); Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).  "Satisfactory evidence" is credible 
evidence.  See Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Such credible, consistent evidence may be rebutted 
only by clear and convincing evidence to the contrary.  See 
Kessel v. West, 13 Vet. App. 9 (1999); 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  


Post Traumatic Stress Disorder

Initially, the Board finds that the veteran's claim for 
entitlement to service connection for PTSD is well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
veteran is found to have presented a claim, which is not 
inherently implausible.  In addition to the law and 
regulations provided for above, regulations specific to 
claims for post-traumatic stress disorder are for application 
here.  See 38 C.F.R. § 3.304(f) (1996 & 2000).  

While this appeal was pending, the applicable regulations 
regarding service connection for PTSD, 38 C.F.R. § 3.304(f), 
were amended on June 18, 1999, effective March 7, 1997.  See 
64 Fed. Reg. 32807-32808 (June 18, 1999) (to be codified at 
38 C.F.R. § 3.304(f) (1999)).  The amended 38 C.F.R. 
§ 3.304(f) states that, if the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to this combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's testimony alone may establish the occurrence of the 
claimed inservice stressor.

Historically, under the old regulations, service connection 
for PTSD required:  (1) a current, clear medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (1999).  Under the new regulations, service 
connection for PTSD requires:  (1) medical evidence 
diagnosing PTSD, (2) medical evidence establishing a link 
between current symptoms and an in-service stressor, and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 64 Fed. Reg. 32807-32808 (June 18, 
1999).

With respect to the first element (a diagnosis of PTSD), the 
Court has held that "a clear (that is, unequivocal) PTSD 
diagnosis by a mental-health professional must be presumed . 
. . to have been made in accordance with the applicable DSM 
[Diagnostic and Statistical Manual of Mental Disorders] 
criteria as to both the adequacy of the symptomatology and 
the sufficiency of the stressor."  Cohen v. Brown, 10 Vet. 
App. 128, 139 (1997).  Moreover, the Court concluded that 
"under the DSM-IV, the mental illness of PTSD would be 
treated the same as a physical illness for purposes of VA 
disability compensation in terms of predisposition toward 
development of that condition." Id. at 141 (incorporating the 
"eggshell plaintiff" rule to service connection awards).

In interpreting the now third element (an in-service 
stressor), the Court determined that the evidence necessary 
to establish that the claimed stressor actually occurred 
varied depending on whether it could be determined that the 
veteran "engaged in combat with the enemy."  38 U.S.C.A. 
§ 1154(b) (West 1991 & Supp. 1999).  The Court held that 
"[w]here it is determined, through recognized military 
citations or other supportive evidence, that the veteran was 
engaged in combat with the enemy and the claimed stressors 
are related to such combat, the veteran's lay testimony 
regarding claimed stressors must be accepted as conclusive as 
to their actual occurrence and no further development for 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be 'satisfactory,' e.g., 
credible, and 'consistent with the circumstances, conditions, 
or hardships of [combat] service'." Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993); 38 U.S.C.A. § 1154(b) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.304(d), (f) (1999); see also Gaines v. 
West, 11 Vet. App. 113 (1998) (determination of whether 
veteran engaged in combat with enemy is particularly 
significant in PTSD cases).

Finally, under the new regulations, the reference to combat 
citations is removed; nonetheless, if the "claimed stressor 
is not combat related, a veteran's lay testimony regarding 
in-service stressors is insufficient to establish the 
occurrence of the stressor and must be corroborated by 
'credible supporting evidence'."  Cohen, 10 Vet. App. at 142 
(citing Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Doran 
v. Brown, 6 Vet. App. 283 (1994)).  The Board also notes that 
a number of precedent holdings of the Court issued during the 
pendency of this appeal provide new guidance for the 
adjudication of claims for service connection for PTSD.  See 
e.g. Suozzi v. Brown, 10 Vet. App. 307 (1997); Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996), and Patton v. West, 12 Vet. App. 272 (1999).  
Where a veteran-claimant did not serve in combat or the 
stressor is not related to combat, his lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  See West (Carelton) v. Brown, 7 Vet. App. 
70, 76 (1994); see also Zarycki v. Brown, 6 Vet. App. at 98.  
Instead, the record must contain evidence which corroborates 
his testimony as to the occurrence of the claimed stressor.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f); 
see also VA ADJUDICATION PROCEDURE MANUAL M21-1, Part VI,  
11.38 (Aug. 26, 1996).

Regarding non-combat stressors, the Court has held that 
"credible supporting evidence" means that the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor; nor can credible 
supporting evidence of the actual occurrence of an in-service 
stressor consist solely of after-the-fact medical nexus 
evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); and Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  The VA Adjudication 
Manual M21-1 (M21-1) provides that the required "credible 
supporting evidence" of a non-combat stressor "may be 
obtained from" service records or "other sources."  See M21-
1, part VI, formerly 7.46.

The veteran in this case filed his initial claim for service 
connection for post-traumatic stress disorder in December 
1995.  Thus, given the fact that this case is currently 
pending before the Board, and in light of the fact that the 
regulations regarding service connection for PTSD changed 
effective March 7, 1997, it is the Board's determination that 
the veteran's claim of entitlement to service connection for 
post-traumatic stress disorder must be evaluated under both 
the old and the new regulations in order to determine which 
version is most favorable to him.  See Karnas, supra.

By way of analogy, the Board observes that with regard to the 
relationship between the old regulations and the VA Manual 
21-1, the Court in Cohen, 10 Vet. App. at 139, stated that 
where the manual imposed requirements not in the regulations 
that were unfavorable to the claimant, those additional 
requirements could not be applied against the veteran.  
However, where the manual and regulations overlapped, the 
manual was irrelevant.  Thus, in light of the above 
principles, the Court essentially held that manual provisions 
would only be discussed if they could be read as more 
favorable to the veteran.

In applying the above principles to the instant case, the 
Board notes that when comparing the old post-traumatic stress 
disorder regulations with the new, it appears that both sets 
of regulations essentially require credible supporting 
evidence that the veteran's claimed in-service stressor 
actually occurred, and that there is a link established by 
medical evidence between current symptomatology and the 
claimed in-service stressor.  However, the Board observes 
that the two sets of regulations differ with regard to the 
requirements for establishing a diagnosis of post-traumatic 
stress disorder.  The new criteria appear to impose an 
additional requirement that was not required under the old 
regulations, namely that the medical diagnosis of post-
traumatic stress disorder has to be in accordance with DSM-
IV.  Therefore, since only a clear diagnosis of post-
traumatic stress disorder is required under the old 
regulations, and there is no additional burden of 
establishing a diagnosis of post-traumatic stress disorder 
which is in accordance with DSM-IV, it is the Board's 
determination that the old regulations are more favorable to 
the veteran and his claim.  See Cohen, 10 Vet. App. at 139 
(holding that a clear diagnosis of PTSD is an unequivocal 
diagnosis of PTSD, without any reference to the DSM).  
Accordingly, the old regulations will be applied to the 
veteran's claim for service connection for post-traumatic 
stress disorder.

With the pertinent law and regulations in mind, the Board has 
reviewed the record in its entirety and determines that 
service connection is warranted in this instance.  

First, the Board notes that the record is conflicting as to 
whether the veteran engaged in combat.  His service medical 
records show that he was a conscientious objector during 
service.  To some extent, that status conflicts with the 
finding that the veteran was a combat veteran.  However, the 
record shows that the veteran was engaged in combat with the 
enemy during his tour of duty in Vietnam.  This is 
established by the military history provided for from the 
Navy, and the veteran's personal hearing testimony and other 
statements, wherein he describes his activities in service.  
The record shows that the veteran was a Field Radio Operator, 
and that during July 1969 his Battery, HQ Battery, operated 
with the reinforcement division.  In a document which lists 
the "Sequential Listing of Significant Events," it is shown 
that the veteran's Battery participated in combat military 
actions during July 1969.  It appears to the Board that the 
veteran was conscientious objector after he had engaged in 
military combat.  His in service psychiatric consultation did 
not take place until May 1971, after the time period that his 
unit was involved in combat action.  Resolving all doubt in 
the veteran's favor, the Board therefore determines that the 
veteran was engaged in combat while in service.  

Secondly, in applying the older criteria to the facts of this 
case, the VA medical records dated from October to December 
1998 establish a "clear: diagnosis of PTSD.  The November 
1995 VA examination report did not establish a clear 
diagnosis of PTSD, since the examiner stressed that the 
veteran was intoxicated at the time of the interview.  That 
report, however, indicated that there were elements of PTSD.  
The private hospital record of May 1988 also showed that the 
veteran had Vietnam syndrome symptoms.  Much of the record 
shows that the veteran has been treated for alcoholism.  With 
emphasis on the October 1998 VA hospital stay, and the 
November and December 1998 VA physician's records, however, 
the Board determines that there is clear diagnosis of PTSD 
established.  

Thirdly, in finding credible supporting evidence that the 
claimed in-service stressors actually occurred, the Board 
finds that there is "other supportive evidence" of record, 
in the form of military history of the veteran's unit, which 
shows that the veteran was engaged in combat with the enemy.  
The veteran's claimed stressors are related to such combat, 
the veteran's lay testimony regarding claimed stressors are 
therefore accepted as conclusive as to their actual 
occurrence.  No further development for corroborative 
evidence is required.  See Gaines v. West, 11 Vet. App. 113 
(1998).  

Lastly, the link, established by medical evidence, between 
current symptomatology and the claimed in-service stressor, 
is documented most in the veteran's October 1998 VA hospital 
treatment records, and is also shown in the Vet Center letter 
of December 1998.  Based on the diagnosis of post-traumatic 
stress disorder rendered throughout the record, the veteran's 
status as a combat veteran, with service department 
verification of his combat related stressor, and with medical 
nexus from treating therapists, the Board concludes that 
service connection for post-traumatic stress disorder is 
granted.  


Residuals of Arms, Legs and Back Wounds

The veteran asserts that he is entitled to service connection 
for wounds of the arms, legs and back that were incurred 
during his period of active service.  The Board finds that 
the veteran's claim for service connection for residuals of 
wounds to the arms, legs, and back is well-grounded within 
the meaning of 38 U.S.C.A. § 5107(a). 

A review of the evidence of record indicates that the veteran 
had combat service in Vietnam.  The Board will accept the 
military history provided for the record as an indication 
that the veteran served in combat.  Statute 38 U.S.C.A. 
§ 1154(b) provides that if an injury or disease was alleged 
to have been incurred or aggravated in combat, such 
incurrence or aggravation may be shown by satisfactory lay 
evidence, consistent with the circumstances, conditions, or 
hardships of combat, even if there is no official record of 
the incident.  See also 38 C.F.R. § 3.304(d).  

"Satisfactory evidence" is credible evidence.  Collette v. 
Brown, 82 F.3d 389, 392 (1996).  Such credible, consistent 
evidence may be rebutted only by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  This provision does not establish a presumption 
of service connection, but eases the combat veteran's burden 
of demonstrating the occurrence of some inservice incident to 
which the current disability may be connected.  Collette, 82 
F.3d at 392; see Caluza v. Brown, 7 Vet. App. 498, 507 (1995) 
(holding that § 1154(b) relaxes the evidentiary standards as 
to the service incurrence requirement to ground a claim); 
accord Russo v. Brown, 9 Vet. App. 46, 50 (1996).

Thus, 38 U.S.C.A. § 1154(b) sets forth a three-step, 
sequential analysis that must be undertaken when a combat 
veteran seeks benefits under the method of proof provided by 
the statute.  As the first step, it must be determined 
whether the veteran has proffered "satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease."  As the second step, it must be determined 
whether the proffered evidence is "consistent with the 
circumstances, conditions, or hardships of such service."  
Collette v. Brown, 82 F.3d. 389 (Fed. Cir. 1996).  In this 
regard, the veteran has submitted statements from himself, 
and evidence in the form of military unit history.  The 
events and incidents reported are consistent with the 
veteran's combat service in Vietnam, including the veteran's 
personal testimony that described the residuals of his 
wounds. 

Also, to establish that the claim is well grounded, the 
veteran must show that there is a nexus between the incidents 
of service and any current disability.  The medical nexus 
requirement for a well-grounded claim is met in this instance 
by lay evidence of a nexus between the present disability and 
the post-service symptomatology.  38 C.F.R. 3.303(b); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).  The veteran has 
testified to the inservice incurrence of wounds to the arms, 
legs and back, with a continuance of symptoms post-service, 
in the form of scars.  See Robinette v. Brown, supra.  As 
such, the veteran's statements represent evidence of 
continuity of symptomatology.  See Savage v. Gober, 10 Vet. 
App. at 498; Caluza v. Brown, supra.  The veteran's claim 
that he sustained wounds during the combat experience in 
Vietnam, and that he now has residual scarring from those 
wounds, is plausible.  See 38 U.S.C.A. § 1154(b), 38 C.F.R. 
§ 3.304(d).  

Therefore, under such circumstances, the claim for service 
connection for residual wounds of the arms, legs and back 
well-grounded.  See also Mattern v. West, 12 Vet. App. 222, 
226 (1999) (a well-grounded determination requires only a 
preliminary threshold of plausibility with enough of an 
evidentiary basis to show that the claim is capable of 
substantiation).  However, the Board finds that further 
development is needed before a disposition on the merits of 
this claim are reached.  Further details are discussed in the 
remand which follows this decision.  



ORDER

Service connection for a psychiatric disorder, to include 
post-traumatic stress disorder is granted.  

The claim of entitlement to service connection for wounds of 
the arms, legs and back is well grounded.  To this extent 
only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
residual wounds of the arms, legs, and back is well grounded, 
VA has a duty to assist the veteran in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).


1.  The veteran should be afforded a VA 
examination for scars to determine the 
location, and the extent of severity of 
scars allegedly on the arms, legs and 
back.  The examiner is asked to discuss 
whether the scars are a result of 
phosphorous burns and/ or residuals of 
shrapnel or gunshot wounds.  The claims 
folder should be made available to the 
examiner for review before the 
examination. 

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative, if any, should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims.  The Court has stated 
that compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The appellant, who is the veteran in this case, has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Deborah W. Singleton
      Veterans Law Judge
	Board of Veterans' Appeals

 

